COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lisa Welcome v. Texas Roadhouse, Inc.

Appellate case number:    01-12-00317-CV

Trial court case number: 2009-13776

Trial court:              80th District Court of Harris County

        On July 2, 2012, appellant, Lisa Welcome, filed an affidavit of indigence in the trial court
in the above-referenced appeal. 1 See TEX. R. APP. P. 20.1(a). On July 10, 2012, the appellee,
Texas Roadhouse, Inc., timely filed a contest to the affidavit. See TEX. R. APP. P. 20.1(e).
Therefore, the trial court was required to either conduct a hearing or sign an order extending the
time to conduct the hearing by July 20, 2012. See TEX. R. APP. P. 20.1(i)(2). Further, to
properly sustain the contest, the trial court was required to sign an order sustaining the contest
within the prescribed period for the hearing. See TEX. R. APP. P. 20.1(i)(4). The clerk’s record
does not reflect that the trial court signed an order extending the period for the hearing or ruled
on the contest by July 20, 2012. See id. Accordingly, the allegations in the affidavit are deemed
true, and appellant is entitled to proceed without advance payment of costs. Id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.


1
       Appellant also filed purported affidavits of indigence on April 10, 2012 and May 9, 2012,
       but neither of the previous documents invoked Rule of Appellate Procedure 20.1. See
       TEX. R. APP. P. 20.1(a)(2)(A); see also TEX. GOV’T CODE ANN. § 312.011(1) (West
       2005); In re B.N., 303 S.W.3d 16, 18 (Tex. App.—Waco 2009, no pet.); Smith v. Hayes,
       597 S.W.2d 488, 489 (Tex. Civ. App.—Fort Worth 1980, no writ).
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice James Sharp, Jr.
                    Acting individually  Acting for the Court


Date: August 27, 2012